Exhibit 10.2

 

[ex10-2_001.jpg] 

 

[ex10-2_002.jpg]

 

October 19, 2020

 

Re:Board Member Agreement

 

Dear Ginger,

 

GI Dynamics, Inc. (the “Company”) is pleased to invite you to serve as a member
of the Company’s board of directors (the “Board”). If you accept this
invitation, your membership on the Board will commence upon your formal election
to the Board, which the Company expects to occur as soon as practicable
following your acceptance. The initial board vote and approval will be followed
by the traditional vote of all shareholders at the next Annual General Meeting
or an interim meeting should one be scheduled.

 

You are being invited to join the Board because of your reputation and
experience in areas that relate to the Company’s business and strategy. The
Company expects that, as a member of the Board, you will contribute to the
success of the Company by participating in meetings of the Board and providing
the Company with advice and guidance consistent with your role as a member of
the Board. Board meetings are generally expected to occur up to 4-5 times a year
on a primarily quarterly basis. Board meetings alternate between in-person and
telephonic. Committee meetings largely occur on a telephonic basis.

 

The Company will reimburse you for the reasonable out-of-pocket expenses
incurred in attending meetings of the Board and of any committee on which you
may serve upon submission by you of reasonable supporting documentation.

 

Following your appointment by the Board as a Director of the Company and
approval by the Board, you will be issued an option to purchase a number of
shares of the Company’s common stock equal to 0.5% of such common stock that
issued and outstanding as of the date hereof. These option shares shall vest
over a 4 year period, with 25% vesting on the first anniversary of the date of
grant and the remaining option shares vesting in equal monthly installments in
the 36 months thereafter (subject to your continued service to the Company as a
Director). All options shall be exercisable at a price per share equal to the
fair market value of the Company’s common stock on the date of grant of the
option (as determined by the Board in accordance with Section 409A of the
Internal Revenue Code of 1986, as amended). The options that you receive
hereunder shall be subject to the terms of a non-qualified stock option
agreement to be executed by you and the Company. In the event that the Company
is subject to a change in control, the option shares shall immediately vest and
shall be fully exercisable.

 



GI Dynamics, Inc.Board of Directors Offer Letter: Ginger Glaser1

 

 

 

[ex10-2_001.jpg] 

 

[ex10-2_002.jpg]

 

The Company has adopted provisions in its Certificate of Incorporation and
Bylaws to indemnify directors. You and the Company will also enter into an
Indemnification Agreement in customary form which will set forth the terms and
conditions of the Company’s obligations to indemnify you. For the avoidance of
doubt, for the duration of your service as a director of the Company, and
thereafter for so long as you shall be subject to any pending or possible
liability or expense for which indemnification may be provided in accordance
with the Company’s customary indemnification agreement to be entered into
between you and the Company, the Company shall use commercially reasonable
efforts (taking into account the scope and amount of coverage available relative
to the cost thereof) to cause to be maintained in effect policies of directors’
and officers’ liability insurance providing coverage for directors and/or
officers of the Company that is at least substantially comparable in scope and
amount to that provided by the Company’s current policies of directors’ and
officers’ liability insurance.

 

As a member of the Board, you agree to hold in confidence and trust and to act
in a fiduciary manner with respect to all confidential information provided to
you by the Company or other members of the Board. You acknowledge that the
Company and the Board reserves the right to withhold any information and to
exclude you from any portion of a Board meeting if such information or
attendance could reasonably be expected to result in a conflict of interest with
your duties to a third party or adversely affect the attorney-client privilege
between the Company and its counsel.

 

Nothing in this invitation or the stock option or indemnification agreements
should be construed to interfere with or otherwise restrict in any way the
rights of the Company and the Company’s stockholders to remove any individual
from the Board at any time in accordance with the provisions of applicable law.

 

We hope that you find the foregoing terms acceptable. You may indicate your
agreement with these terms and accept this invitation by signing and dating this
letter in the space provided below and returning it to me.

 

If you would like to set up a call so I can answer any questions you might have,
I am available in the coming days at your convenience. If you would like to
speak live, please call me at (415) 264-5096 or e-mail me at
lerdalmark@gmail.com.

 

GI Dynamics, Inc.Board of Directors Offer Letter: Ginger Glaser2

 

 

 

[ex10-2_001.jpg] 

 

[ex10-2_002.jpg]

 

We look forward to working with you.

 

  Very truly yours,       /s/ Mark Lerdal   Mark Lerdal   Director of GI
Dynamics, Inc.

 

Agreed to and Accepted:

 

/s/Ginger Glaser   Ginger Glaser  

 

Dated: 10/20/2020

 

 

 

GI Dynamics, Inc. Board of Directors Offer Letter: Ginger Glaser 3

 



 

